Citation Nr: 1724205	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  16-24 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 18, 2014 for a 20 percent disability rating (or evaluation) for bilateral hearing loss.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1960 to August 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted a 20 percent increased disability rating for the service-connected bilateral hearing loss effective November 18, 2014 (the date VA was informed the Veteran was filing an informal claim).  A claim for an increased disability rating for bilateral hearing loss (claimed as impaired hearing) was received in November 2014.     

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  An August 2012 rating decision decreased the disability rating for the service-connected bilateral hearing loss from 20 percent to 0 percent disabling effective November 1, 2012.

2.  In September 2012, the Veteran filed a timely notice of disagreement with the reduction and a statement of the case was issued in November 2013, but the Veteran did not submit a substantive appeal or otherwise perfect an appeal of the decision to the Board within 60 days from the date VA mailed the statement of the case. 

3.  An informal claim for benefits was received on November 18, 2014 and a claim for an increased disability rating for bilateral hearing loss was received on November 26, 2014.

4.  There were no communications received after the November 2013 statement of the case and prior to November 18, 2014 that could be construed as a formal or informal claim for an increased disability rating for bilateral hearing loss.

5.  It is not factually ascertainable that an increase in disability of the bilateral hearing loss occurred within one year prior to November 18, 2014.

6.  For the entire increased rating period from November 18, 2014, audiometric testing has revealed, at worst, Level VII hearing acuity in the left ear and Level IV hearing acuity in the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 18, 2014 for the 20 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C.A.		 § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

2.  The criteria for an increased disability rating in excess of 20 percent for bilateral hearing loss have not been met or more nearly approximated for any part of the increased rating period from November 18, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With respect to the increased rating issue decided herein, in this case, notice was provided to the Veteran in December 2014, prior to the initial adjudication of the increased rating claim in March 2015.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, and lay statements.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in January 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).       

In a May 2015 notice of disagreement, the Veteran contended that the "independent testing agent" was not thorough and had numerous remarks that made him less confident in the test results.  The Veteran has not provided specific evidence to support this contention that the VA examiner did not perform comprehensive audiometric testing or indicate what "remarks" were made by the VA examiner.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).    

The Board finds that the January 2015 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the increased rating issue decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination and audiometric testing, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the January 2015 VA examiner noted that the Veteran reported difficulty understanding speech.  As the VA examiner considered the functional effects of the Veteran's hearing loss ability, the Board finds that the examination of record is adequate to adjudicate the appeal and no further examination is necessary.

Further, the Board has not just relied on the January 2015 VA examination report, but has relied on all evidence of record that is relevant to rating the bilateral hearing loss, including VA treatment records, and statements from the Veteran and his family during the course of this appeal and to healthcare professionals.  See 38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case").   

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Earlier Effective date for the 20 Percent Rating for Bilateral Hearing Loss

Historically, the Veteran filed an original claim for service connection for bilateral hearing loss in May 2008.  In a September 2006 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned a 20 percent disability rating effective May 29, 2008 (the date of receipt of the claim).  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2016); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2016).  

As the prior rating decision granting service connection became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).  Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  

For claims received prior to March 24, 2015, as pertinent to this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.	 §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2014) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

The Veteran contends the effective date for the 20 percent disability rating assigned for the service-connected bilateral hearing loss should be from 2008 (when the initial service connection claim was received by VA).  In a May 2015 notice of disagreement, the Veteran contended that he should have been awarded a 30 percent rating (20 percent for bilateral hearing loss combined with the 10 percent disability rating currently assigned for tinnitus) from 2008 through November 2014 because there was no change in the level of hearing loss disability.  See also March 2016 written statement, June 2016 substantive appeal (on a VA Form 9).  

In this case, a 20 percent initial disability rating for bilateral hearing loss was assigned from May 29, 2008 to November 1, 2012.  The disability rating was decreased from 20 percent to 0 percent disabling effective November 1, 2012 pursuant to an August 2012 rating decision.  In September 2012, the Veteran filed a timely notice of disagreement with the reduction and a statement of the case was issued in November 2013.  The Veteran did not submit a substantive appeal or otherwise perfect the appeal of the decision to the Board within 60 days from the date VA mailed the November 2013 statement of the case.  See 38 C.F.R. § 20.302(b) (2016).  As such, the August 2012 rating decision became final.  38 C.F.R. § 3.103. 

An informal claim for benefits was received on November 18, 2014 and a claim for an increased disability rating for bilateral hearing loss was received on November 26, 2014.  A March 2015 rating decision granted a 20 percent increased disability rating for bilateral hearing loss effective November 18, 2014, the date the informal claim was received by VA.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R.	 § 3.400(o)(2).  The Veteran expressed disagreement with the increased rating (discussed in a subsequent section of this decision) and the effective date assigned.  

With respect to the contention that the 20 percent disability rating should have been made retroactively effective to November 1, 2012 (the effective date for the decrease in rating from 20 percent to 0 percent disabling for the bilateral hearing loss) or from May 29, 2008 (the date the service connection claim was received by VA) - though, as noted above, a 20 percent disability rating is already assigned from May 29, 2008 to November 1, 2012), the Veteran did not perfect an appeal of the August 2012 rating decision within 60 days of mailing of the statement of the case.  As such, the reduction of the disability rating from 20 percent to 0 percent disabling became final and, absent a claim or allegation of clear and unmistakable error (CUE) (which has not been made in this case), a restoration of the 20 percent disability rating for bilateral hearing loss to November 1, 2012 (the date the reduction became effective) is not legally possible.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.103, 20.302(b), 20.1103 (2016).  

Upon review of all the evidence, both lay and medical, the Board finds that the record does not demonstrate that it was factually ascertainable that an increase in disability occurred between November 18, 2013 and November 18, 2014; therefore, the Board finds that November 18, 2014, date of receipt of claim for increase, is the proper effective date.  Gaston, 605 F.3d at 984.  The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that, "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) [now 38 U.S.C.A. § 5110(b)(3) (2016)] is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim." 

No communications were received by VA after the November 2013 statement of the case and prior to November 18, 2014 that could be construed as a formal or informal claim for an increased disability rating for the service-connected bilateral hearing loss.  There is also no lay or medical evidence of record related to the level of disability associated with the bilateral hearing loss dated from November 18, 2013 to November 18, 2014.  A February 2015 VA treatment record notes that bilateral puretone thresholds were essentially unchanged since previous audiometric testing in January 2013.  Mild to profound sensorineural hearing loss from 500 to 8000 Hertz (Hz) was noted in the right ear and mild to profound mixed hearing loss at 250 to 8000 Hz was noted in the left ear.  

The notation in the February 2015 VA treatment record that the current puretone thresholds are essentially identical to those of those recorded in January 2013 would either put the factually ascertainable date prior to November 18, 2013 (before the one year period prior to the date of receipt of claim for increase) causing the effective date to be no earlier than the date of the claim, see Gaston at 984, or seem to indicate that the puretone thresholds noted in February 2015 do not equate to the 20 percent disability rating currently assigned.  A January 2013 VA treatment record notes that puretone threshold measures decreased 5 to 10 decibels (dB) overall when compared to audiometric testing obtained in March 2011.

The Board does not dispute that the Veteran has longstanding bilateral hearing loss; however, the statute and regulation provide that the proper effective date is the November 18, 2014 date of claim.  Even accepting the Veteran and his family's assertions that the level of bilateral hearing loss remained constant since 2008 would make the factually ascertainable date of increase before the one year period under review and cause the effective date to be the date of increased rating claim (November 18, 2014).  On review, there is no legal basis for assigning an effective date of the 20 percent disability rating earlier than November 18, 2014, the date of receipt of the informal increased rating claim for bilateral hearing loss.  See Gaston, supra.   

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  For these reasons, the Board finds that the earliest date entitlement arose to a 20 percent disability rating was the date of receipt of the informal increased rating claim, i.e., November 18, 2014.  Where, as here, the law, and not the evidence, is dispositive, the Board finds that there is no legal basis for assignment of an effective date earlier than November 18, 2014 for the grant of a 20 percent increased disability rating for bilateral hearing loss.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating for Bilateral Hearing Loss 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart, 21 Vet. App. 505.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period.

The Veteran is in receipt of a 20 percent disability rating for the service-connected bilateral hearing loss from November 18, 2014 (the date the claim was received by VA) under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  

Pursuant to the rating schedule, the assignment of a rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described below.  38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).    

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R.	 § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R.		 § 4.85(e).

The Veteran contends generally that the service-connected bilateral hearing loss has manifested in more severe symptoms than contemplated by the 20 disability rating assigned.  In December 2014 claim form, the Veteran contended that his hearing loss had worsened to warrant increased disability compensation.  In a May 2015 notice of disagreement, the Veteran indicated that there had been no change to his hearing loss disability since service connection was initially established in 2008.  See also June 2016 substantive appeal (on a VA Form 9).  (The contentions relating to an earlier effective date for the 20 percent disability rating for bilateral hearing loss are addressed in detail above and will not be further discussed.) 

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from November 18, 2014, audiometric testing has revealed, at worst, Level VII hearing acuity in the left ear and Level IV hearing acuity in the right ear, which is commensurate with the 20 percent disability rating assigned under Diagnostic Code 6100.  

At the January 2015 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
100
LEFT
45
60
75
90
100

The average puretone threshold was 66.25 dB in the right ear and 81.25 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 80 percent in the right ear and 88 percent in the left ear.  At the VA examination, the Veteran reported functional impairment from the hearing loss of difficulty understanding speech.  Applying Table VI to the hearing loss, as recorded at the January 2015 VA examination, results in numerical designations of Level IV in the right ear and Level III in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  Applying Table VIA to the left ear hearing loss only, because puretone thresholds were at least 55dB at each of the four specified frequencies (1000, 2000, 2000, 3000, 4000 Hz) for the left ear but not for the right ear (nor were right ear puretone thresholds 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz), results in a numerical designation of Level VII in the left ear, which, when applied to Table VII in connection with the Level IV designation in the right ear, equates to a 20 percent disability rating.  38 C.F.R. §§ 4.85, 4.86.

A February 2015 VA treatment record notes that bilateral puretone thresholds were essentially unchanged since previous audiometric testing in January 2013.  Mild to profound sensorineural hearing loss from 500 to 8000 Hz was noted in the right ear and mild to profound mixed hearing loss at 250 to 8000 Hz was noted in the left ear.  VA treatment records dated throughout the appeal period note that the Veteran wears hearing aids in both ears.

The Board has reviewed the statements from the Veteran and his family made during the course of this appeal and to health professionals and, while they report the difficulties the hearing impairment causes, these statements do not establish that a disability rating in excess of 20 percent is warranted for any part of the appeal period because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the entire increased rating period from November 18, 2014, the Veteran's disability picture more nearly approximates the criteria for a 20 percent disability rating; therefore, an increased disability rating in excess of 20 percent for bilateral hearing loss must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for bilateral hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular referral analysis, the Board finds that in this case all the symptomatology and impairment caused by the bilateral hearing loss is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  The January 2015 VA examination report addressed the functional effects caused by the bilateral hearing loss disability, noting that the Veteran reported difficulty understanding speech.

The schedular criteria are adequate to rate the bilateral hearing loss disability.  Here, all the hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in the left ear in this case, and as measured by both audiological testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, supra (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Veteran has not contended that he is unemployed because of service-connected disabilities and the other evidence of record does not indicate anything contrary; thus, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

An effective date prior to November 18, 2014 for the grant of a 20 percent increased disability rating for bilateral hearing loss is denied. 

An increased disability rating in excess of 20 percent for bilateral hearing loss is denied. 





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


